DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 87-91 and 94-106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettencourt et al. (WO 2014/160129).
‘129 teaches a dsRNA that would read on the structural limitations of the claimed product.  The dsRNA has a sequence that is complementary to a C5 mRNA sequence set forth in SEQ ID NO: 1262 along at least 20 consecutive nucleotides.  For example, see the dsRNA molecules comprising a modified sequence set forth in SEQ ID NOs: 474, 509, 521, 533, and 545 in table 6.  The dsRNA molecules can comprise a modified sequence with 2’-fluoro and/or 2’-O-methyl and phosphorothioate backbone modifications (page 153).  The dsRNA molecule is used to inhibit expression of C5 and to treat subjects having paroxysmal nocturnal hemoglobinuria (abstract).

Claims 87-91 and 94-106 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bettencourt et al. (WO 2014/160129).
‘129 teaches a dsRNA that would read on the structural limitations of the claimed product.  The dsRNA has a sequence that is complementary to a C5 mRNA sequence set forth in SEQ ID NO: 1262 along at least 20 consecutive nucleotides.  For example, see the dsRNA molecules comprising a modified sequence set forth in SEQ ID NOs: 474, 509, 521, 533, and 545 in table 6, pages 167-170 and pages 264-280.  The dsRNA molecules can comprise a modified sequence with 2’-fluoro and/or 2’-O-methyl and phosphorothioate backbone modifications (page 153).  The dsRNA molecule is used to inhibit expression of C5 and to treat subjects having paroxysmal nocturnal hemoglobinuria (abstract).

Claims 87-91 and 94-106 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borodovsky et al. (WO 2016/044419).
‘419 teaches a dsRNA that would read on the structural limitations of the claimed product.  The dsRNA has a sequence that is complementary to a C5 mRNA sequence set forth in SEQ ID NO: 1262 along at least 20 consecutive nucleotides.  For example, see the dsRNA molecules comprising a modified sequence set forth in SEQ ID NOs: 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, and 2899 in table 23 (example 7), page 263; and pages 261-263 and 266-286.  The dsRNA molecules can comprise a modified sequence with 2’-fluoro and/or 2’-O-methyl and phosphorothioate backbone modifications (page 263).  The dsRNA molecule is used to inhibit expression of C5 and to treat subjects having paroxysmal nocturnal hemoglobinuria (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Bettencourt et al. (WO 2014/160129) taken with Zhou et al. (Molecular Therapy 1, 2012, e17, pages 1-16, cited on an IDS).
The rejection of claim 89 as being taught by Bettencourt is incorporated herein.
 ‘129 teaches a dsRNA that would read on the structural limitations of the claimed product.  The dsRNA has a sequence that is complementary to a C5 mRNA sequence set forth in SEQ ID NO: 1262 along at least 20 consecutive nucleotides.  For example, see the dsRNA molecules comprising a modified sequence set forth in SEQ ID NOs: 474, 509, 521, 533, and 545 in table 6, pages 167-170 and pages 264-280.  The dsRNA molecules can comprise a modified sequence with 2’-fluoro and/or 2’-O-methyl and phosphorothioate backbone modifications (page 153).  The dsRNA molecule is used to inhibit expression of C5 and to treat subjects having paroxysmal nocturnal hemoglobinuria (abstract).
‘129 teaches double stranded RNAi agent wherein the double stranded region is 15-30 nucleotide pairs in length (page 270).
‘129 does not specifically teach that the chemically modified dsRNA comprising a second strand that is complementary to a target C5 mRNA sequence as set forth in SEQ ID NO: 1262 along at least 20 consecutive nucleotides of said oligonucleotide strand length and the duplex region of at least 25 base pairs in length.
However, at the time of the effective filing date, dsRNA comprises a duplex region of at least 25 base pairs in length (also known as Dicer-substrate siRNAs (DsiRNAs) was well known to one of ordinary skill in the art as exemplified by Zhou.  DsiRNAs have been demonstrated to enhance RNA interference (RNAI) potency and efficacy.  Zhou et al. studied the design of these siRNA to facile approach for rationally designing highly potent 25/27 DsiRNAs (page 1).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘129 taken with Zhou to make the duplex region of at least 25 base pairs in length, namely to arrive at the claimed invention.  In view of the prior art of record, a person of ordinary skill in the art could make the DsiRNA with a reasonable expectation of success.  Since DsiRNAs demonstrate enhance RNAi potency and efficacy, one of ordinary skill in the art would have been motivated to combine the teaching to make the dsRNA comprise a duplex region of 25 nucleotides in length to study the function of reducing C5 mRNA expression in a cell line.  See MPEP 2143I. Exemplary Rationales (D) “Obvious to try”.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635